UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2013 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT June 30, 2013 Contravisory Strategic Equity Fund Investor Class – Ticker: CSEFX Institutional Class – Ticker: CSSFX Table of Contents Schedule of Investments 3 Statement of Assets and Liabilities 6 Statement of Operations 7 Statements of Changes in Net Assets 8 Financial Highlights 10 Notes to Financial Statements 12 Expense Example 20 Additional Information 22 Privacy Notice 23 Contravisory Strategic Equity Fund SECTOR ALLOCATION at June 30, 2013 (Unaudited) Sector Allocation % Net Assets Manufacturing % Finance and Insurance % Professional, Scientific, and Technical Services % Information % Mining, Quarrying, and Oil and Gas Extraction % Wholesale Trade % Utilities % Construction % Health Care and Social Assistance % Transportation and Warehousing % Management of Companies and Enterprises % Retail Trade % Real Estate Investment Trusts % Cash* % Net Assets % *Cash and other assets less liabilities. 2 Contravisory Strategic Equity Fund SCHEDULE OF INVESTMENTS at June 30, 2013 (Unaudited) Shares COMMON STOCKS: 96.7% Value Aerospace Product and Parts Manufacturing: 2.4% United Technologies Corp. $ Agriculture, Construction, and Mining Machinery Manufacturing: 2.4% Dril-Quip, Inc.1 Apparel Manufacturing: 2.3% Cintas Corp. Beverage Manufacturing: 2.4% Anheuser-Busch InBev NV – ADR Cable and Other Subscription Programming: 2.6% Scripps Networks Interactive, Inc. – Class A Chemical Manufacturing: 5.0% Ashland, Inc. Monsanto Co. Computer and Peripheral Equipment Manufacturing: 3.0% SanDisk Corp.1 Computer Systems Design and Related Services: 2.5% Convergys Corp. Construction: 4.8% D.R. Horton, Inc. Vulcan Materials Co. Energy: 2.3% Northeast Utilities Financial Services: 13.2% Bank of America Corp. Mastercard, Inc. – Class A Moody’s Corp. Northern Trust Corp. Verisk Analytics, Inc. – Class A1 Grocery Product Wholesalers: 4.8% Church & Dwight Co., Inc. Colgate-Palmolive Co. The accompanying notes are an integral part of these financial statements. 3 Contravisory Strategic Equity Fund SCHEDULE OF INVESTMENTS at June 30, 2013 (Unaudited) (Continued) Shares COMMON STOCKS: 96.7% (Continued) Value Hospitals: 3.2% Community Health Systems, Inc. $ Insurance: 5.3% American International Group, Inc.1 Cincinnati Financial Corp. Management of Companies and Enterprises: 2.7% Goldman Sachs Group, Inc. Medical Equipment & Supplies Manufacturing: 2.6% Amgen, Inc. Motor Vehicle Manufacturing: 6.0% Autoliv, Inc. Ford Motor Co. Pharmaceutical & Medicine Manufacturing: 6.3% Abbott Laboratories AbbVie, Inc. Gilead Sciences, Inc.1 Radio & Television Broadcasting: 2.9% CBS Corp. – Class B Rail Transportation: 2.8% Kansas City Southern Residential Building Construction: 2.2% Toll Brothers, Inc.1 Retail: 2.6% CVS Caremark Corp. Semiconductor and Other Electronic Component Manufacturing: 2.4% International Rectifier Corp.1 Support Activities for Mining: 2.7% Halliburton Co. Technology Services: 2.5% Raytheon Co. The accompanying notes are an integral part of these financial statements. 4 Contravisory Strategic Equity Fund SCHEDULE OF INVESTMENTS at June 30, 2013 (Unaudited) (Continued) Shares COMMON STOCKS: 96.7% (Continued) Value Ventilation, Heating, Air-Conditioning, and Commercial Refrigeration Equipment Manufacturing: 2.5% Ingersoll-Rand Plc $ Water, Sewage & Other Systems: 2.3% American Water Works Co., Inc. TOTAL COMMON STOCKS (Cost $7,050,955) REAL ESTATE INVESTMENT TRUSTS: 2.1% American Tower Corp. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $167,819) SHORT-TERM INVESTMENTS: 1.2% Money Market Funds: 1.2% Fidelity Institutional Money Market Portfolio, 0.08%2 TOTAL MONEY MARKET FUNDS (Cost $111,510) TOTAL INVESTMENTS IN SECURITIES: 100.0% (Cost $7,330,284) Liabilities in Excess of Other Assets: 0.0% ) TOTAL NET ASSETS: 100.0% $ ADR American Depositary Receipt Plc Public Limited Company 1 Non-income producing security. 2 Annualized seven day yield as of June 30, 2013. The accompanying notes are an integral part of these financial statements. 5 Contravisory Strategic Equity Fund STATEMENT OF ASSETS AND LIABILITIES at June 30, 2013 (Unaudited) ASSETS Investments in securities, at value (Cost $7,330,284) $ Cash Receivables: Fund shares sold Dividends and interest Due from advisor, net Prepaid expenses Total assets LIABILITIES Payables: Administration & accounting fees Audit fees Chief Compliance Officer fees Custody fees Distribution fees – Investor Class Reports to shareholders Transfer agent fees Trustee fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ Net asset value (unlimited shares authorized): Investor Class: Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ Institutional Class: Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. 6 Contravisory Strategic Equity Fund STATEMENT OF OPERATIONS For the six months ended June 30, 2013 (Unaudited) INVESTMENT INCOME Dividends (net of $1,629 in foreign withholding taxes) $ Interest Total investment income EXPENSES Administration & accounting fees Investment advisory fees Transfer agent fees Registration fees Audit fees Chief Compliance Officer fees Miscellaneous expenses Distribution fees – Investor Class Custody fees Reports to shareholders Trustee fees Legal fees Insurance expense Total expenses Fees waived and expenses reimbursed ) Net expenses Net investment income REALIZED & UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 7 Contravisory Strategic Equity Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended June 30, 2013 Year Ended (Unaudited) December 31, 2012 INCREASE IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Investor Class — ) Institutional Class — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares – Investor Class (a)(b) Net increase in net assets derived from net change in outstanding shares – Institutional Class (a)(c) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of year/period End of year/period $ $ Undistributed net investment income $ $ The accompanying notes are an integral part of these financial statements. 8 Contravisory Strategic Equity Fund STATEMENTS OF CHANGES IN NET ASSETS (Continued) (a)Summary of capital share transactions is as follows: Six Months Ended June 30, 2013 Year Ended (Unaudited) December 31, 2012 Investor Class Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $0 and $2,114, respectively. Six Months Ended June 30, 2013 Year Ended (Unaudited) December 31, 2012 Institutional Class Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (c) Net increase $ $ (c) Net of redemption fees of $0 and $0, respectively. The accompanying notes are an integral part of these financial statements. 9 Contravisory Strategic Equity Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the year/period Six Months Ended June 30, Year Ended Period Ended December 31, December 31, Investor Class (Unaudited) 2011± Net asset value at beginning of year/period $ $ $ INCOME FROM INVESTMENT OPERATIONS Net investment income^ )~ ~ Net realized and unrealized gain (loss) on investments ) Total from investment operations ) LESS DISTRIBUTIONS From net investment income — ) ~ Total distributions — ) ~ Paid-in capital from redemption fees — ~ Net asset value, end of year/period $ $ $ Total Return %1 % )%1 RATIOS/SUPPLEMENTAL DATA Net assets at end of year/period (millions) $ $ $ RATIO OF EXPENSES TO AVERAGE NET ASSETS Before fees waived and expenses absorbed %2 % %2 After fees waived and expenses absorbed %2,* % %2 RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS Before fees waived and expenses absorbed )%2 )% )%2 After fees waived and expenses absorbed )%2 % %2 Portfolio turnover rate 36
